DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/03/2022 have been accepted by the examiner.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/03/2022. The information disclosed therein was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-14 & 17 of 17/686287 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7,10-12, 16-17, 19 & 20 of U.S. Patent No US11282561. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-6, 10-14 & 17 the current application are either anticipated, or would have been obvious over, by the claims 1-3, 6-7,10-12, 16-17, 19 & 20 of U.S. Patent No US11282561 e.g., despite a slight difference in the current application (claim 1 having DRAM device and having the victim row subject to row disturb), Patent No US11282561 in claim 1 comprises a memory device (can be DRAM), wherein the memory device to perform row hammer refresh to refresh potential victim rows of a potential aggressor row (e.g., victim row subject to row disturb). Please see the table below showing the similarities (in bold) and differences between 1-6, 10-14 & 17 of 17/686287, of the present application and claims 1-3, 6-7,10-12, 16-17, 19 & 20 of U.S. Patent No US11282561.

17/686287
US11282561
Claim 1, 
A dynamic random access memory (DRAM) device, comprising: a memory array having multiple rows of memory including a target row; a counter to track a number of activate commands received for the target row; and input/output (1/0) hardware to receive an excess refresh command in response to receipt of a threshold number of activate commands for the target row, the excess refresh command to be in excess of a number of refresh commands necessary to refresh the multiple rows within a refresh window, the excess refresh command to indicate a refresh operation without indication of a row address for the refresh operation, wherein the DRAM device is to perform refresh of a victim row in response to the excess refresh command, the victim row subject to row disturb based on access to the target row, wherein the DRAM device is to determine the row address for the refresh operation.
Claim 1, 
A memory controller, comprising: a buffer to queue commands to send to a memory device having multiple rows of memory; a counter to track a number of activate commands to the memory device; and input/output (I/O) hardware to send the commands to the memory device, including multiple activate commands and multiple refresh commands, wherein in response to detection of a threshold number of activate commands, the threshold number being a count of all activate commands sent to any of the multiple rows, the I/O hardware is to send an excess refresh command in excess of a number of refresh commands necessary to refresh the rows within a refresh window, the excess refresh command to indicate a refresh operation without indication of a row address for the refresh operation, the excess refresh command to trigger the memory device to perform row hammer refresh to refresh potential victim rows of a potential aggressor row, wherein the memory device is to determine the row address for the refresh operation.
Claim 2, 
wherein receipt of the threshold number of activates comprises receipt of the threshold number of activates within a specific time window.
Claim 2, 
wherein detection of the threshold number of activates comprises detection the threshold number of activates within a specific time window.
Claim 3,
wherein receipt of the threshold number of activates within the specific time window comprises a sliding window, where each activate command increases a count and an amount of time decreases the count.
Claim 3,
wherein detection of the threshold number of activates within the specific time window comprises a sliding window, where each activate command increases the counter and an amount of time decreases the counter.
Claim 4, 
wherein the excess refresh command comprises a refresh command with a tag to indicate that it is for row hammer refresh.
Claim 6, 
wherein the excess refresh command comprises a refresh command with a tag to indicate that it is for row hammer refresh.
Claim 5, 
wherein the tag comprises an unused bit of a refresh command encoding.
Claim 7, 
wherein the tag comprises an unused bit of a refresh command encoding.
Claim 6, 
wherein the threshold number of activate commands is a number lower than a number of activates expected to trigger the row disturb.
Claim 9, 
wherein the threshold number of activate commands is a number lower than a number of activates expected to trigger a row hammer condition.
Claim 9, 
A system, comprising: a memory controller; and a dynamic random access memory (DRAM) device coupled to the memory controller, the DRAM device including: a memory array having multiple rows of memory including a target row; a counter to track a number of activate commands received for the target row; and input/output (1/0) hardware to receive an excess refresh command from the memory controller in response to receipt of a threshold number of activate commands for the target row, the excess refresh command to be in excess of a number of refresh commands necessary to refresh the multiple rows within a refresh window, the excess refresh command to indicate a refresh operation without indication of a row address for the refresh operation, wherein the DRAM device is to perform refresh of a victim row in response to the excess refresh command, the victim row subject to row disturb based on access to the target row, wherein the DRAM device is to determine the row address for the refresh operation.
Claim 10, 
A system, comprising: multiple dynamic random access memory (DRAM) devices having multiple rows of memory; a memory controller coupled to the multiple DRAM devices, the memory controller including a buffer to queue commands to send to a memory device having multiple rows of memory; a counter to track a number of activate commands to the memory device; and input/output (I/O) hardware to send the commands to the memory devices, including multiple activate commands and multiple refresh commands, wherein in response to detection of a threshold number of activate commands, the threshold number being a count of all activate commands sent to any of the multiple rows, the I/O hardware is to send an excess refresh command in excess of a number of refresh commands necessary to refresh the rows within a refresh window, the excess refresh command to indicate a refresh operation without indication of a row address for the refresh operation, the excess refresh command to trigger the memory devices to perform row hammer refresh to refresh potential victim rows of a potential aggressor row, wherein the memory devices are to determine the row address for the refresh operation.
Claim 10, 
wherein receipt of the threshold number of activates comprises receipt of the threshold number of activates within a specific time window.
Claim 11,
wherein detection of the threshold number of activates comprises detection of the threshold number of activates within a specific time window.
Claim 11, 
wherein receipt of the threshold number of activates within the specific time window comprises a sliding window, where each activate command increases a count and an amount of time decreases the count.
Claim 12,
wherein detection of the threshold number of activates within the specific time window comprises a sliding window, where each activate command increases the counter and an amount of time decreases the counter.
Claim 12, 
wherein the excess refresh command comprises a refresh command with a tag to indicate that it is for row hammer refresh.
Claim 16, 
wherein the excess refresh command comprises a refresh command with a tag to indicate that it is for row hammer refresh.
Claim 13,
wherein the tag comprises an unused bit of a refresh command encoding.
Claim 17, 
wherein the tag comprises an unused bit of a refresh command encoding.
Claim 14,
wherein the threshold number of activate commands is a number lower than a number of activates expected to trigger the row disturb.
Claim 19,
wherein the threshold number of activate commands is a number lower than a number of activates expected to trigger a row hammer condition.
Claim 17,
further comprising one or more of: a host processor device coupled to the memory controller; a display communicatively coupled to a host processor; a network interface communicatively coupled to a host processor; or a battery to power the system.
Claim 20, 
further comprising one or more of: a host processor device coupled to the memory controller; a display communicatively coupled to a host processor; a network interface communicatively coupled to a host processor; or a battery to power the system.




Allowable Subject Matter  
Claims 18-20 allowable. 

Claims 7-8 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bang et al (US20180158507) discloses a memory (FIG 14; DRAM 530 comprising multiple rows of memory); and input/output (1/0) hardware to receive commands from an associated memory controller (FIG 14, 15C; [0107; claims 1-3; HADD wire (I/0) send multiple active commands (ACTs) and, CREF to generate CRFADD and HREF to generate HRF ADD a refresh command to 530 receiving from a controller 401).
including a refresh command(ACTs and HRF ADDs), wherein in response to receipt of a threshold number of activate commands, an excess refresh command in excess of a number of refresh commands necessary to refresh the rows within a refresh window(FIG 14; 15C; [0113]; claim 1-3 discloses HA1 and Ha2 window of t5-t6, when a number of threshold is detected, the refresh window t5-t6 is activated e.g.,  the hammer address is in real time using active command ACT (e.g., 4 clock cycle) for an access operation of the memory device), in response to the excess refresh command to refresh ((FIG 15C; claim 1; when the hammer address has an activation number greater than the threshold, a refresh signal is sent to refresh a first row of the memory device that is adjacent to a second row (e.g., aggressor row receiving the refresh row)) corresponding to the hammer address). 
Kang et al (US20170213586) discloses a memory FIG 3; 480a-480h); a counter to track a number of activate commands to the memory device; and input/output (1/0) hardware to send the commands to the memory device, including multiple activate commands and multiple refresh commands( FIG 3; [0045, 0052 and 0054]   buffer 495, controller 110 generating a counter refresh signal CREF in response to an internal refresh signal and generating a hammer refresh signal HREF based on the ACT command and furthermore, 130 generates a hammer refresh signal HRAD in sync with HREF). 
Kuramori et al (US20190362774 FIG 1 claim 53 discloses having an auto refresh counter wherein refreshing on a victim cell having a victim ADD latched in response to an ACT CMD for an identical Auto refresh command interval). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827